DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,813,368 to Rasmussen.
Regarding Claim 1, Rasmussen teaches a pet controlling leash extension comprising: an extension bar (Rasmussen Fig. 1 #24 and #14), the extension bar having a harness end (Rasmussen Fig. 1 #30) and a leash end (Rasmussen Fig. 1 and 2 #40); a harness ring (Rasmussen Fig. 1 #30) coupled to the extension bar, the harness ring being coupled to the harness end, the harness ring being configured to selectively engage (Rasmussen Fig. 1 #30, harness not positively claimed, Rasmussen is configured via #30 to engage a harness) with a harness; a leash ring (Rasmussen Fig 2 #38) coupled to the extension bar, the leash ring being coupled to the leash end, the leash ring being configured to receive a leash (Rasmussen Fig. 1 and 2 #12); and a handle (Rasmussen Fig. 2 #40) coupled to the leash ring, the handle 
Regarding Claims 2 and 4, Rasmussen teaches comprising the extension bar being telescopable (Rasmussen Fig. 1 and 5 #20, #14, #24).
Regarding Claim 3, Rasmussen teaches the extension bar having a harness aperture (Rasmussen Fig. 1 the free end of #24 has an aperture that receives #30) extending through the harness end and a leash aperture (Rasmussen Fig. 2 #38) extending through the leash end, the harness ring (Rasmussen Fig. 1 #30) being coupled through the harness aperture and the leash ring (Rasmussen Fig. 2 #42) being coupled through the leash aperture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,813,368 to Rasmussen in view of U.S. Patent Pub. No. 2013/0133592 to Church.
Regarding Claims 5 and 6, Rasmussen teaches a collar and pet controlling leash extension system, but is silent on explicitly teaching a harness and pet controlling leash extension system.  However, Church teaches the general knowledge of one of ordinary skill in . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited references are a teaching of one of ordinary skill in the art with regard to leash extension bars:
U.S. Patent No. 7,367,287; U.S. Patent Pub. No. 2003/0066494; U.S. Patent No. 6,247,428; U.S. Patent No. 6,006,699; U.S. Patent No. 5,803,017; U.S. Patent no. 5,291,856; U.S. Patent Pub. No. 2012/0312252; U.S. Patent No. 7,926,452; U.S. Patent No. 4,522,153; U.S. Patent No. 2,337,970; U.S. Patent No. 3,395,675.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



23 March 2021